DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (09/07/2022) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.	The Examiner undersigned would like to thank Atty. Heather Kleinhardt (Reg. No. 72,784) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, claims (1 -10 and 12 -21) remain pending on this application, of which claims (1, 12 and 16) are the three (3) parallel running independent claims on record, being amended. Claim (11) was cancelled, and claim (21) newly added.

 					  Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, and for the following reasons:

4.1.	Examiner considers that the combined PA on record, in details teaches all the previous and newly amended set of features, that for the most part was/were very well-known and used in the “Image processing” art.

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.1.	Applicant argues a failure to disclose the feature of producing [generate plurality of phase maps from the timely sampled images]; the examiner undersigned respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, and considering that multiples iteration of the same functionality is not considered to have any patentable weight (i.e. design choice), at least Park teaches - image sampling in at least Fig. (4). Georgiev similarly teaches - depth map generation (311) using multilateral filtering, for the iterated received pixel samples (301) as shown in the flow chart of Fig. (3); [Col. 11-12])

5.2.	Examiner would also point out that the particularities of the claim language presented in claims (17 -20) are more directed to “design choice” type construction, without any patentable-eligible weight, that clearly does not introduces any data transformation in the claimed invention, and is therefore not relevant for patentability analysis.
The MPEP is clear regarding this type of claim language as - Changes of the structural design constructions, are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007). See also related as - “Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device wasn’t patentably distinct from the PA device).

5.3.	With respect to the newly added amended features in the claims, please refer to the Rejection section (6) for rationale/motivation, and other details.	

5.4.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (F.Cir. 1990)]; similar structure disclosure. 
_ See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

  35 USC § 103 rejection

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness

6.1.	Claims (1 -4, 10, 12 -21) are rejected under 35 U.S.C. 103 as being unpatentable over Park; et al. (“High quality depth map upsampling for 3D-TOF cameras”; hereafter “Park”) in view of Georgiev; et al. (US 10,003,757; hereafter “Georgiev”). 

Claim 1. (Currently amended) Park discloses the invention substantially as claimed - A method for acquiring a depth image, comprising: (e.g. multiple ways to process depth map, employing bilateral filtering techniques of the previously sampling images; [page 1 -2]).
Park specifically teaches - emitting light to a target object; (e.g. light emitting in at least Figs 1 -2; [pages 1-2]); 
receiving light reflected by the target object and (e.g. image capturing, Fig. (2 -4)); performing sampling a number of times, to obtain a plurality of phase maps; (e.g. see image sampling for plurality of labels; Figs. (2 -4); [pages 1 -3]) 
filtering the plurality of phase maps to obtain a plurality of filtered phase maps; (e.g. see plurality of classes for depth map configuration, using bilateral filters up-sampling [page 2])
and forming the depth image according to the plurality of filtered phase maps; (e.g. see depth formation using filters; [pages 2-3]). 
It is note however that Park fails to specifically disclose forming the depth image according to plurality of filtered phase maps only.
For the purpose of additional clarification and in the same field of endeavor Georgiev teaches a similar time of flight camera technique, employing processing
the depth maps, as recite in at least Figs. (3 -4) and [Georgiev; 2: 01 -2: 65, 5: 25, 9: 30; and 11: 40], via de-noising phase map filtering techniques, of type (Gaussian, Bi/Multi-lateral filtering, wavelet shrinkage, Sliding-local transform (e.g. sliding-OCT) and Block-matching, and/or 3D collaborative transform-domain filtering; [Georgiev; 13: 55].)
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the depth acquisition’s methodology of Park, with the system of Georgiev, to provide - (e.g. generate a more efficient and accurate image processing for ToF cameras, using optimized phase maps; [Georgiev; Cols 1-2].)

Claim 2. (Currently amended) Park/Georgiev discloses - The method of claim4 21, wherein filtering the plurality of phase maps by employing the joint bilateral filtering scheme comprises:
obtaining an amplitude map according to the plurality of phase maps; (e.g. processing plurality of phase/amplitude maps; [Georgiev; 2: 01 -2: 65; 5: 25; 9: 30; 11: 40];
and filtering the plurality of phase maps by employing a-the joint bilateral filtering scheme and using the amplitude map as a guiding map; (e.g. see similar filter construction in [Georgiev; 13: 55]; the same motivation applies herein.)

Claim 3. (Original) Park/Georgiev discloses - The method of claim 2, wherein obtaining the amplitude map according to the plurality of phase maps comprises: 
obtaining a plurality of average pixel values, wherein each of the plurality average pixel values is an average value of pixel values of pixels that locate at a same position of the plurality of phase maps; (e.g. see average pixel data used; [Georgiev; 9: 49]) and obtaining the amplitude map according to the plurality of average pixel values; (e.g. see similar in at least [Georgiev; 9: 35 - 9: 50]; the same motivation applies herein.)

Claim 4. (Currently amended) Park/Georgiev discloses - The method of claim4 21, wherein filtering the plurality of phase maps by employing the joint bilateral filtering scheme comprises:
obtaining an amplitude map according to the plurality of phase maps; obtaining a confidence map by filtering the amplitude map; and filtering the plurality of phase maps by employing a-the joint bilateral filtering scheme and using the confidence map as a guiding map; (e.g. see filter application provided [9 -10] using one or more of types (Gaussian, Bi/Multi-lateral filtering, wavelet shrinkage, Sliding-local transform (e.g. sliding-OCT) and Block-matching, 3D collaborative transform-domain filtering; [Georgiev; 13: 55]; the same motivation applies herein.)

Claim 10. (Original) Park/Georgiev discloses - The method of claim 1, further comprising: filtering the plurality of phase maps simultaneously by processing the plurality of phase maps in parallel, whereby the plurality of filtered phase maps are obtained; (e.g. see Fig. 1 where parallel processing (21) is similarly illustrated [Georgiev; 5: 25]; the same motivation applies herein.)

Claim 11. (Canceled)  

Claim 12. (Currently amended) Park/Georgiev discloses - An apparatus for acquiring a depth image, comprising: a light emitter, configured to emit light to a target object; a light receiver, configured to receive light reflected back by the target object and perform sampling a number of times, to obtain a plurality of phase maps; and a processor, configured to filter the plurality of phase maps by employing a joint bilateral filtering scheme to obtain a plurality of filtered phase maps and form the depth image only according to the plurality of filtered phase maps. (Current list all the same elements as listed in Claim 1 above, but in “apparatus form” instead, and is/are therefore on the same premise.) 

Claim 13. (Currently amended) Park/Georgiev discloses - The apparatus of claim 12. wherein the processor configured to filter the plurality of phase maps by employing the joint bilateral filtering scheme is configured to: obtain an amplitude map according to the plurality of phase maps; and filter the plurality of phase maps by employing a-the joint bilateral filtering scheme and using the amplitude map as a guiding map. (The same rationale and motivation apply as given to Claims (1 and 2) above).  

Claim 14. (Original) Park/Georgiev discloses - The apparatus of claim 13, wherein the processor configured to obtain the amplitude map according to the plurality of phase maps is configured to: obtain a plurality of average pixel values, wherein each of the plurality average pixel values is an average value of pixel values of pixels that locate at a same position of the plurality of phase maps; and obtain the amplitude map according to the plurality of average pixel values. (The same rationale and motivation apply as given to Claims (1 and 3) above).  

Claim 15. (Currently amended) Park/Georgiev discloses - The apparatus of claim 12, wherein the processor configured to filter the plurality of phase maps by employing the joint bilateral filtering scheme is configured to: obtain an amplitude map according to the plurality of phase maps; obtain a confidence map by filtering the amplitude map; and filter the plurality of phase maps by employing a-the joint bilateral filtering scheme and using the confidence map as a guiding map. (The same rationale and motivation apply as given to Claims (1 and 4) above).   

Claim 16. (Currently amended) Park/Georgiev discloses - An electronic device comprising: a casing; and an apparatus received in the casing and comprising: a light emitter, configured to emit light to a target object; a light receiver, configured to receive light reflected back by the target object and perform sampling a number of times, to obtain a plurality of phase maps; and a processor, configured to filter the plurality of phase maps to obtain a plurality of filtered phase maps and form a depth image only according to the plurality of filtered phase maps. (Current list all the same elements as listed in Claim 1 above, but in “device form” instead, and is/are therefore on the same premise.)   

Claim 17. (Original) Park/Georgiev discloses - The electronic device of claim 16, wherein the casing defines a hole corresponding to the apparatus for acquiring a depth image, to allow light to pass through the casing via the hole; (e.g. see reflected light similarly received by the camera’s light sensors in at least [Georgiev; 3: 25, 14: 25]; the same motivation applies herein.)

Claim 18. (Original) Park/Georgiev discloses - The electronic device of claim 16, wherein the apparatus for acquiring a depth image is retracted into the casing and is capable of stretching out of the casing and the casing defines a hole in a direction in which light enters and exits the apparatus for acquiring a depth image; (e.g. see reflected light similarly received by the camera’s light sensors in at least [Georgiev; 3: 25, 14: 25]; the same motivation applies herein.)  

Claim 19. (Original) Park/Georgiev discloses - The electronic device of claim 18, wherein the apparatus for acquiring a depth image is stretched out of the casing when the apparatus for acquiring a depth image is required to be used, or the apparatus for acquiring a depth image is retracted into the casing when the apparatus for acquiring a depth image is not required to be used; (e.g. see similar construction in Fig. 1; [Georgiev; 5: 25]; the same motivation applies herein.)

Claim 20. (Original) Park/Georgiev discloses - The electronic device of claim 16, wherein the apparatus for acquiring a depth image is received in the casing and located below a display screen and, for the casing, there is no hole defined in a direction in which light enters and exits the apparatus for acquiring a depth image; (e.g. see similar construction in Fig. 1; [Georgiev; 5: 25]; the same motivation applies herein.)

Claim 21. (New) Park/Georgiev discloses - The method of claim 1, wherein filtering the plurality of phase maps comprises: filtering the plurality of phase maps by employing a joint bilateral filtering scheme; (e.g. see plurality of filter types including bilateral filtering techniques in at least [Georgiev; 13: 55].)

           Claim objection section

7.	Claims (5 -9) are objected to, in view of the particularities of the used filter technique, and they may be considered for allowance if incorporate them into the language of the three parallel running independent claims (1, 12, 16) on record.

7.1.	The objected list of claims appears as following:
	
Claim 5. (Original) The method of claim 4, wherein filtering the plurality of phase maps by employing the joint bilateral filtering scheme and using the confidence map as the guiding map comprises: segmenting each of the plurality of phase maps into a low confidence map and a high confidence map according to the confidence map; and filtering the high confidence map obtained from each of the plurality of phase maps with the joint bilateral filtering scheme to obtain a filtered high confidence map, wherein each of the plurality of filtered phase maps is obtained by processing the low confidence map obtained from each of the plurality of phase maps and the filtered high confidence map that corresponds to each of the plurality of phase maps.  

Claim 6. (Original) The method of claim 5, wherein segmenting each of the plurality of phase maps into the low confidence map and the high confidence map according to the confidence map comprises: dividing a plurality of pixels of the confidence map into pixels with high confidence and pixels with low confidence, wherein each of the pixels with high confidence has a pixel value greater than or equal to a confidence threshold, and each of the pixels with low confidence has a pixel value smaller than the confidence threshold; determining an image area of each of the plurality of phase maps having pixels that correspond to the pixels with high confidence to be the high confidence map; and determining an image area of each of the plurality of phase maps having pixels that correspond to the pixels with low confidence to be the low confidence map.  

Claim 7. (Original) The method of claim 5, further comprising: obtaining each of the plurality of filtered phase maps by splicing the low confidence map and the filtered high confidence map.  

Claim 8. (Currently amended) The method of claim 4, wherein the joint bilateral filtering 

    PNG
    media_image1.png
    55
    404
    media_image1.png
    Greyscale

               J, is an output pixel value, 
               kP is a sum of weights, 
               Q is a filtering window, p is a coordinate of a pixel to-be-filtered of one of the plurality of phase maps, q is a coordinate of a pixel of the one of the plurality of phase maps that locates within the filtering window, Iq is a pixel value of the pixel indicated by q, Ip' is a pixel value of a pixel of the guiding map that corresponds to the pixel to-be- filtered indicated by p, Iq' is a pixel value of a pixel of the guiding map that corresponds to the pixel indicated by q, and f and g are weight distribution functions, wherein the weight distribution functions comprise a Gaussian function.  

Claim 9. (Original) The method of claim 8, wherein the weights comprise a first weight 
    PNG
    media_image2.png
    21
    320
    media_image2.png
    Greyscale
the first weight (f(I p - q I)) is determined according to a difference between p and q, and 
    PNG
    media_image3.png
    21
    446
    media_image3.png
    Greyscale
pixel value Ip' and the pixel value Iq'.  

      Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1. Patent documentation

US 8,619,122 B2		Gilboa; et al.		H04N13/139; H04N13/128
US 9,538,162 B2		Park; et al.		H04N13/271; G06T7/593; H04N13/25; 
US 10,453,249 B2		Smirnov; et al.	G06T3/4007; G06T5/50; G06T7/521; 
US 10,003,757 B2		Georgiev; et al.	H04N5/2256; G06T5/20; H04N13/204; 
US 10,269,104 B2		Hannuksela; et al.	G06T5/002; G01S17/36; G06T5/50; 
US 20210067705 A1	Gluskin; et al.	H04N5/23203; G06T7/80; H04N5/36961; 

8.2. Non-Patent documentation:

_ Depth map upsampling using cost volume filtering; Cho 2013;
_ High quality depth map upsampling for 3D-TOF cameras; Park - 2011; 



                                                             CONCLUSIONS

9.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.